DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 10 are amended, claims 3-4, 12-13 are cancelled, and claims 1-2, 5-11, 14-18 are pending.
Response to Arguments
Applicant's arguments filed 02/08/21 have been fully considered but they are not persuasive. With regards to 101 rejection applicant misunderstood the rejection. This is not 101 abstract idea rejection. Claim 10 is a system claim comprising only an application, thus it construes “software per se".  Applicant is advised to amend the claim as  “A system for identifying malicious files on a computer comprising: a processor, a memory and  an computer application that,…..”. Appropriate correction required.
Claim Objections
Claims 14 is objected to because of the following informalities:  Claims 14 depends on claim 12 which was cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention as in claim 10 is addressed to “A system for identifying malicious files on a computer comprising an application that " that can be interpreted as referring to lines of programming within a computer system, rather than referring to the program product or medium as a physical object.  Accordingly, the claim becomes nothing more than sets of software instructions which are "software per se".   

“Software per se” is non-statutory under 35 USC 101 because it is merely a set instructions without any defined tangible output or tangible result being produced. The requirement for tangible result under 35 USC 101 is defined in  State Street Bank & Trust Co. v. Signature Financial Group Inc., 149 F.3d 1368, 47USPQ2d 1596  (Fed. Cir. 1998)	
Claims 11, 14–18 are dependent claims and do not cure the deficiency of the non-statutory subject matter.

Allowable Subject Matter
Claims 1-2, 5-9 are allowed based on prior art of search record. 
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, representing a list of dependency file names in the prefetch files using a Bag of Words (BoW) model, wherein the list of dependency file names are the features; classifying and detecting benign applications from malicious applications using the BoW model, wherein the classification 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

Claims 10-11, 14-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498